

114 S2929 IS: To designate the facility of the United States Postal Service located at 3031 Veterans Road West in Staten Island, New York, as the “Leonard Montalto Post Office Building”.
U.S. Senate
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2929IN THE SENATE OF THE UNITED STATESMay 12, 2016Mr. Schumer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 3031 Veterans Road West in
			 Staten Island, New York, as the Leonard Montalto Post Office Building.
	
		1.Leonard Montalto Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 3031 Veterans Road West in Staten Island, New York, shall be known and designated as the Leonard Montalto Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Leonard Montalto Post Office Building.